CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim 1 (and dependent claims thereof) are allowable (see Reasons for Allowance below). Claims 12, 25, 26, 32, and 33, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (in this case claim 1); in this sense, claim 1 can be considered an allowable generic/linking claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and B and between Species C and D, as set forth in the Office action mailed on 1/14/2021, is hereby withdrawn and claim 12, 25, 26, 32, and 33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1, 3-46, 48-52, and 54
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following limitations in addition to all other limitations of independent claim 1:
A radiation therapy system comprising:
a controller configured to calculate a pixel degradation rate for each sensor pixel by calculating changes in the calculated difference of each sensor pixel output signal over a specified interval of time, and to generate a camera replacement notification if the pixel degradation rate exceeds a threshold degradation rate.
The closest prior art is Guertin (US 2007/0003010), which teaches (Figures 2 & 14) a radiation therapy system (radiation system 10, [0060]) comprising:
a circular gantry (gantry 102, [0071]) comprising a stationary frame (arm 30, [0062]) and a rotatable ring (mechanical linkage 44, [0063]) coupled to the stationary frame ([0063]);
a therapeutic radiation source (first radiation source 40, [0062]) coupled to the rotatable ring ([0063]);
a camera (patient position sensing system 440, [0135]), wherein the camera comprises an image sensor (optical device 441a, [0135]) having a field-of-view ([0135], [Since the image sensor is described to be a camera, it must inherently have a field-of-view as well.]) configured to acquire image data of a patient area during rotation of the ring ([0135]); and
a controller (processor 84/134, [0135]) in communication with the camera ([0135]), wherein the controller is configured to process the acquired image data to calculate information relating to the radiation therapy system ([0147]).
Based on the limitations of “camera” in claim 1, as well as the limitations in claims 40-42 that the camera can comprise either a laser profiler, a time-of-flight reflectometer, or a monoscopic or stereoscopic camera, “camera” has been interpreted to be any device or system capable of receiving and processing optical data.
However, Guertin fails to disclose that the camera is coupled to the rotatable ring.
David (US 2016/0374632) teaches that the camera (CT scanner, [0006]) is coupled to the rotatable ring ([0006]).
Here, the CT scanner fulfills the limitation of a camera by incorporating light sources.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the camera with the rotatable ring taught by Guertin to allow the system to rotate around the patient.  This would enable the camera to both illuminate and record data from the patient from all angles.
However, Guertin in view of David fail to disclose that the image sensor comprises a plurality of sensor pixels and wherein the controller is configured to identify faulty sensor pixels and to generate a notification when a faulty sensor pixel is identified, wherein identifying faulty sensor pixels comprises: recording output signals from each sensor pixel; calculating a difference between the output signal of each sensor pixel and its respective expected output signal, and tagging a sensor pixel as faulty if its calculated difference exceeds its respective pixel error threshold.
Ohara (EP 0984393) teaches that the image sensor comprises a plurality of sensor pixels (plurality of detective elements, [0003]) and wherein the controller is configured to calibrate the image sensor by identifying faulty sensor pixels and to generate a notification (defect information, [0014]) when a faulty sensor pixel is identified ([0014]), wherein identifying faulty sensor pixels comprises:
recording output signals from each sensor pixel ([0014]);
calculating a difference between the output signal of each sensor pixel and its respective expected output signal ([0017], Lines 16-21); and
tagging a sensor pixel as faulty ([0014]) if its calculated difference exceeds its respective pixel error threshold ([0017], Lines 16-21).
Here, the pixel here threshold refers to the range of values situated between the first threshold value and the second threshold value, described in [0017], Lines 16-21.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to recognize and tag defective pixels as taught by Ohara into the system taught by Guertin in view of David.  This allows the operator to ensure that the image data received is correct, and to be notified otherwise.
However, Guertin in view of David, in further view of Ohara, fail to disclose that the controller is further configured to calculate a pixel degradation rate for each sensor pixel by calculating changes in the calculated difference of each sensor pixel output signal over a specified interval of time, and to generate a camera replacement notification if the pixel degradation rate exceeds a threshold degradation rate.
No prior art of record has been found that teaches the above limitation, rendering the claim and its dependents allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793